Citation Nr: 0637159	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-24 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating for left knee disability in 
excess of 10 percent prior to March 24, 2005, and a rating in 
excess of 30 percent from March 24, 2005, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1997 to January 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).


FINDINGS OF FACT

1.  Prior to March 24, 2005, the veteran's left knee 
disability is manifested by slight instability, but no 
objective evidence of limitation of motion.

2.  From March 24, 2005, forward, the veteran's left knee 
disability is manifested by chronic instability, and range of 
motion from 0 to 135 degrees, with no objective evidence of 
pain upon motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
prior to March 24, 2005, and a rating in excess of 30 percent 
from March 24, 2005, forward, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
increased initial rating claim.  Although the notice post-
dated the initial decision, the claim was subsequently 
readjudicated without taint from the prior decision.  No 
prejudice has been alleged and none is evident fro m the 
record.  Additionally, because increased ratings have been 
denied, any question as to the effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing VA examinations, and 
providing a hearing.  Consequently, the duty to notify and 
assist has been met.  

Service connection is currently in effect for a left knee 
disability.  Knee disabilities may be rated for limitation of 
flexion, limitation of extension, and instability.  See 
VAOPGCPREC 23-97; VAOGCPREC 9-2004.  The appropriate rating 
for limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  

The knee disability is rated at 10 percent prior to March 24, 
2005, and 30 percent from that date, under Diagnostic Code 
(DC) 5010-5257.

Rating Prior to March 24, 2005

Service medical records dating in 2000 and 2001 report mild 
instability after the veteran's left knee arthroscopy.  A 
2002 VA examination reported the veteran presented a history 
of left knee pain and instability, with flare-ups several 
days throughout the week.  The veteran was noted to have 
normal range of motion (0 to 140 degrees), and the examiner 
reported the veteran's left knee "appeared to be normal."  
The veteran's gait and posture were also normal, although 
stress valgus produced abnormal mobility of the knee.  The 
examiner diagnosed status-post medial collateral ligament 
arthroscopic surgery with residuals of pain and mild 
osteoarthropathy.  The examiner found that the veteran's 
joint condition had minimal-to-moderate impact on the 
veteran's occupation and daily activity.  

The foregoing evidence does not warrant a higher rating.  DC 
5257 provides a 20 percent rating for moderate instability.  
The veteran has only been noted to have mild instability, 
however.  Consequently, a rating in excess of 10 percent is 
not warranted under DC 5257.  A higher rating is also not 
available under an alternative rating code as there is no 
evidence of dislocation, ankylosis, impairment of the tibia 
and fibula, or genu recurvatum.  

A separate rating is also not warranted for limitation of 
motion.  A noncompensable rating under DC 5260 requires 
limitation of flexion to 60 degrees and a noncompensable 
rating under DC 5261 requires limitation of extension to 5 
degrees.  The veteran's records report full range of motion, 
and there is no finding of any functional loss of range of 
motion due to pain, weakness, fatigability or incoordination.  
Consequently, a separate rating is not available under DC 
5260, 5261, or 5010 (DC 5010 provides a 10 percent rating for 
arthritis that limits motion to a degree warranting a 
noncompensable rating under DC 5260 or 5261.).  In sum, a 
rating in excess of 10 percent is not warranted prior to 
March 24, 2005, for the veteran's left knee disability.  

Rating From March 24, 2005

From March 24, 2005, forward, the veteran is rated at 30 
percent under DC 5010-5257.  The March 24, 2005 VA 
examination record indicates that the veteran presented 
symptoms such as fairly constant swelling, with significant 
post-activity swelling, trouble rising from a seated position 
without pain, and constant pain of 6/10.  The veteran also 
reported flare-ups with pain of 10/10 that require him to 
miss approximately 10-12 days of work a year.  The veteran 
also has the sensation of "catching," but no frank locking, 
and he gave a negative history as to dislocating.  The 
examiner corroborated the veteran's history of fatigability 
and increased pain with continuous standing and manipulation 
of the left lower extremity.  

A physical examination revealed normal muscle and bone 
contours with a trace effusion but no synovitis.  There was 
tenderness along the medial joint line and in the 
patellofemoral joint and some crepitus with range of motion.  
Range of motion was noted to be 0 to 135 degrees, with no 
pain noted on motion.  The veteran was noted to have 
significant instability of the medial collateral ligament 
with valgus stress instability.  The veteran was diagnosed 
with moderate chondromalacia of the left patellofemoral joint 
and medial compartment and chronic moderate instability.  

The foregoing evidence does not warrant a rating in excess of 
30 percent.  30 percent is the maximum rating available under 
DC 5257; consequently, a higher rating is not available.  A 
higher rating is also not available under an alternative or 
separate rating code.  There is no evidence of ankylosis or 
impairment of the tibia and fibula.  Additionally, range of 
motion is still too preserved to warrant an additional rating 
under DC 5260, 5261 or 5010.  Consequently, a rating in 
excess of 30 percent is not warranted.  


ORDER

Ratings in excess of 10 percent prior to March 24, 2005, and 
in excess of 30 percent from March 24, 2005, forward, are 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


